NO. 07-10-0418-CR
                               NO. 07-10-0419-CR
	
	IN THE COURT OF APPEALS

	FOR THE SEVENTH DISTRICT OF TEXAS

	AT AMARILLO

	PANEL B

	FEBRUARY 14, 2011
	______________________________

	BRYANT KESSLER JONES,

Appellant

	V.

	THE STATE OF TEXAS,
	
Appellees
	______________________________
				
	FROM THE CRIMINAL DISTRICT COURT NO. TWO OF TARRANT COUNTY;

	NOS. 1207009R and 1208348R; HON. WAYNE SALVANT, PRESIDING
	_______________________________
	
	ON ABATEMENT AND REMAND
	_______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK , JJ.

Appellant Bryant Kessler Jones appeals from his convictions for the offenses of engaging in organized criminal activity, to-wit:  murder and aggravated assault with a deadly weapon, a firearm.  On November 4, 2010, the clerks record was filed.  The reporters record was due on January 18, 2011.  On January 25, 2011, this Court notified the reporter by letter that the record in each case had not been filed and to advise the Court of the status of the record on or before February 4, 2011.  To date, no status of the records nor reporters records have been filed.
Accordingly, we abate this appeal and remand the cause to the Criminal District Court No. 2 of Tarrant County (trial court) for further proceedings.  Upon remand, the trial court shall immediately cause notice of a hearing to be given and, thereafter, conduct a hearing to determine:
when the reporters records can reasonably be transcribed into written form and filed in a manner that does not further delay the prosecution of this appeal or have the practical effect of depriving the appellant of his right to appeal.


The trial court shall cause the hearing to be transcribed.  So too shall it 1) execute findings of fact and conclusions of law addressing the foregoing issue, 2) cause to be developed a supplemental clerks record containing its findings of fact and conclusions of law and all orders it may issue as a result of its hearing in this matter, and 3) cause to be developed a reporters record transcribing the evidence and arguments presented at the aforementioned hearing, if any.  Additionally, the district court shall then file the supplemental clerks and reporters records transcribing the hearing with the clerk of this court on or before March 16, 2011.  Should further time be needed by the trial court to perform these tasks, then same must be requested before March 16, 2011.
It is so ordered.
Per Curiam

Do not publish.